Authority of the D.C. Council Under the Home Rule Act to
          Amend the Schedule of Heights of Buildings

T he Council o f the D istn ct o f C olum bia has the authonty, under section 602(a)(6) o f the Home Rule
    Act o f 1973, to am end the Schedule o f H eights o f Buildings A djacent to Public B uildings as
    long as any am endm ent is w ithin the overall lim itations set forth in the B uilding Height A ct o f
    1910.

T he D C. C ouncil’s auth o nty is not further restricted by the lim itations contained in the Schedule
    o f Heights that w as in effect on D ecem ber 24, 1973.


                                                                                                  A ugust   28, 1998

                M e m o r a n d u m O p in io n f o r t h e D e p u t y A t t o r n e y G e n e r a l


  This memorandum responds to your request for our views regarding the
authority of the Council of the District of Columbia to amend the Schedule of
Heights of Buildings Adjacent to Public Buildings (“ Schedule of Heights” ).
Specifically, we have considered whether, under section 602(a)(6) of the Home
Rule Act of 1973, the Council has the authority to amend the Schedule of Heights
as long as any amendment is within the overall limitations set forth in the Building
Height Act of 1910. We conclude that the Council does have that authority, and
that its authority is not further restricted by the limitations contained in the
Schedule of Heights that was in effect in 1973.

                                               I. Background

   Section 5 of the Building Height Act of 1910, 36 Stat. 452 (codified as amended
at D.C. Code Ann. §5-405 (1994)) ( “ Height Act” ), contains limitations on the
permissible heights of buildings in the District of Columbia. Those limitations
depend on the width of the street on which a building will front, and on whether
the street is a business or a residential street. In addition, the Height Act provides
that the maximum height of buildings on blocks adjacent to public buildings
“ shall be regulated by a schedule adopted by the Council of the District of
Columbia.” 1 Since 1910, the Commissioners of the District of Columbia, and
  1Section 5 of the Height Act, as amended, provides in pertinent part:
       (a) No building shall be erected, altered, or raised in the Distnct of Columbia in any manner so as
    to exceed in height above the sidewalk the width o f the street, avenue, or highway in its front, increased
    by 20 feet; but where a building or proposed building confronts a public space or reservation formed
    at the intersection o f 2 or more streets, avenues, or highways, the course of which is not interrupted by
    said public space or reservation, the limit o f height o f the building shall be determined from the width
    of the widest street, avenue, or highway.
       (b) No buildings shall be erected, altered, or raised in any manner as to exceed the height of 130 feet
    on a business street or avenue         except on the north side o f Pennsylvania Avenue between 1st and
    15th Streets Northwest, where an extreme height o f 160 feet will be permitted.
                                                                                                          Continued


                                                       213
                            Opinions of the Office o f Legal Counsel in Volume 22


subsequently the Council, have exercised their authority to set such further height
limitations under a Schedule of Heights in 15 different areas of the District adja­
cent to public buildings, including the blocks around the White House, the
Supreme Court Building, and the House and Senate Office Buildings.
   In 1973 Congress enacted the District of Columbia Self-Government and
Governmental Reorganization Act, Pub. L. No. 93-198, 87 Stat. 774 (1973) (the
“ Home Rule Act” ), which gave the Council broad legislative powers over “ all
rightful subjects of legislation within the District.” D.C. Code Ann. § 1-204
(1992). That grant of authority, however, is not absolute. One of the limitations
placed on the Council is set forth in section 602(a)(6) of the Home Rule Act:

          (a) The Council shall have no authority to pass any act contrary
          to the provisions of this A ct except as specifically provided in this
          Act, or to:


                     (6) Enact any act, resolution, or rule which permits the
                     building of any structure within the District of Columbia
                     in excess of the height limitations contained in § 5—405, and
                     in effect on December 24, 1973[.]

D.C. Code Ann. § l-233(a)(6) (1992)2
  The question posed here is whether the Home Rule Act’s reference to “ the
height limitations contained in § 5 —405, and in effect on December 24, 1973”
includes the limitations contained in the Schedule of Heights that was in effect
on December 24, 1973. If it includes those limitations, then the Council lacks
the authority to amend the Schedule of Heights in a way that would make it
less restrictive than it was on December 24, 1973.

      (c) On a residence street, avenue, or highw ay no building shall be erected, altered, or raised in any
     manner so as to be over 90 feet in height at th e highest part o f the roof or p a ra p et. . . .
      (d) The height o f a building on a comer lot will be determined by the width of the wider street.

          (f) On blocks immediately adjacent to public buildings or to the side o f any public building for which
      plans have been prepared and money appropriated at the time o f the application for the permit to construct
      said building, the maximum height shall be regulated by a schedule adopted by the Council of the Distnct
      o f Columbia.
D.C. Code Ann § 5-405. As onginally enacted, the Height Act granted the authority to adopt a schedule of heights
to the District o f Columbia Board o f Commissioners That authority was transferred in 1967 to the newly created
Distnct o f Columbia Council, see Reorganization Plan No. 3 o f 1967, §402, 120, D.C Code Ann. vol 1, p
 126, 137 (1991), and in 1973 to the Council o f the Distnct o f Columbia, see D.C Code Ann § 1—227(a) (1992)
   2 As onginally enacted in 1973, section 602(a)(6) o f the Home Rule Act was worded as follows*
      (a) The Council shall have no authonty to pass any act contrary to the provisions of this Act except
      as specifically provided in this Act, or to—

       (6) enact any act, resolution, or rule w hich permits the building of any structure within the District
       o f Columbia in excess o f the height limitations contained in section 5 o f the Act o f June I, 1910 (D.C
        Code, sec 5-405), and in effect on the date o f enactment o f this Act[ ]
Pub. L. No 93-198, §602, 87 Star 774, 8)3 (1973) (emphasis added)


                                                        214
Authority o f the D.C Council Under the Home Rule Act to Amend the Schedule o f Heights o f Buildings


   Both the Council’s General Counsel and the District’s Corporation Counsel have
concluded that section 602(a)(6) of the Home Rule Act does not refer to the height
limitations contained in the Schedule of Heights, but refers only to the height
limitations included in the Height Act of 1910 itself, as amended (§5-405 of
the D.C. Code). Accordingly, in their view, the Council has the power to amend
the Schedule of Heights to the extent that any such* amendment is consistent with
(i.e., no less restrictive than) the overall limitations set forth in the Height Act.
See Memorandum for Linda W. Cropp, Chairman, Council of the District of
Columbia, from Charlotte Brookins-Hudson, General Counsel, Council of the Dis­
trict of Columbia (Nov. 24, 1997); Letter for Linda W. Cropp, Chairman, Council
of the District of Columbia, from John M. Ferren, Corporation Counsel, Govern­
ment of the District of Columbia (Nov. 26, 1997) (“ Corporation Counsel Letter” ).
   The National Capital Planning Commission, however, has expressed a contrary
view. See Letter for Linda W. Cropp, Chairman. Council of the District of
Columbia, from Harvey B. Gantt, Chairman, National Capital Planning Commis­
sion (Jan. 8, 1998). The Commission’s view is based on a 1990 opinion letter
from the Environment and Natural Resources Division of the Department of Jus­
tice (“ ENRD” ). See Letter for Linda Dodd-Major, General Counsel, National
Capital Planning Commission, from Richard B. Stewart, Assistant Attorney Gen­
eral, Environment and Natural Resources Division, Department of Justice (Nov.
6, 1990), reprinted in 137 Cong. Rec. 5131 (1991) ( “ 1990 ENRD Letter” ). The
principal conclusion of the 1990 ENRD Letter is that the Council’s authority to
amend the Schedule of Heights is subject to the other limitations set forth in the
Height Act.3 However, the letter also contains a paragraph (not necessary to its
overall conclusion) discussing section 602(a)(6) of the Home Rule Act and con­
cluding that the height limitations referred to in that section include the limitations
in the December 1973 Schedule of Heights. See id. at 12 reprinted in 137 Cong.
Rec. at 5133. Recently, ENRD has reevaluated the view expressed in this para­
graph of the 1990 ENRD Letter and has concluded that it was in error. ENRD
has consequently revoked the 1990 ENRD Letter. See Memorandum for Dawn
Johnsen, Acting Assistant Attorney General, Office of Legal Counsel, from Lois
J. Schiffer, Assistant Attorney General, Environment and Natural Resources Divi­
sion (June 30, 1998). For the reasons set forth below, we agree with ENRD’s
recent conclusion that both the plain meaning and the legislative history of the
Home Rule Act support an interpretation under which the Council may amend
the Schedule of Heights consistent with the statutory limitations in § 5-405 of
the D.C. Code.



  •'The Council’s General Counsel and the District's Corporation Counsel both agree with this conclusion, as do
we.


                                                    215
                    Opinions o f the Office o f Legal Counsel in Volume 22


                                     II. Discussion

   “ Interpretation of a statute must begin with the statute’s language.” Mallard
v. United States District Court, 490 U.S. 296, 300 (1989). We believe that the
plain language of section 602(a)(6) o f the Home Rule Act supports the District’s
interpretation.
   The statutory language restricts the range of the Council’s authority to alter
the Schedule of Heights to “ the height limitations contained in §5-405, and in
effect on December 24, 1973.” The height limitations set forth in the Schedule
of Heights as of December 24, 1973, however, were not (and are not) “ contained
in” §5^405 (§5 of the Height Act). Rather, that section contains certain specific
height limitations (§ 5^4-05(a)-(d)) and also includes a provision that the Council
shall further regulate the heights o f buildings adjacent to public buildings by
adopting a “ schedule” (§ 5-405(f)). While § 5 ^ 0 5 (f) may be considered an
authorization to adopt height limitations, it is not itself a height limitation. The
terms of the Schedule of Heights, on the other hand, are not contained in § 5 -
405 of the D.C. Code. Therefore, the statutory phrase “ the height limitations con­
tained in § 5 -4 0 5 ” does not by its terms encompass the height limitations set
forth in the Schedule of Heights.
   The analysis is not altered when one considers the additional statutory language
“ and in effect on December 24, 1973.” Because the pertinent phrases are joined
by the conjunction “ and,” the “ height limitations” identified by section 602(a)(6)
of the Home Rule Act must be both “ contained in § 5 ^-0 5 ” and “ in effect on
December 24, 1973.” The statute would be broader if it were phrased in the
disjunctive, but it is not. Thus, under the natural reading of the language, that
a height limitation is “ in effect on December 24, 1973” does not bring it within
the statute unless it is also “ contained in § 5^4-05.”
   The 1990 ENRD Letter failed to recognize the significance of this language
in its brief discussion of section 602(a)(6) of the Home Rule Act. It stated:

       Section 602(a)(6) prohibits the Council from enacting any act which
       permits the building of any structure that exceeds (1) the section
       5-405 height limitations, or (2) the height limitations in effect on
       December 24, 1973— which include the Schedule of Heights as it
       existed at the time the Home Rule Act was enacted. In other words,
       under section 602(a)(2) [sic] of the Home Rule Act, the Council’s
       authority under section 5—405(f) of the Height Act is limited to
       amending the Schedule of Heights to set height limits that are (1)
       lower than the applicable Height Act limits (for locations not
       included on the pre-Home Rule Schedule of Heights), or (2) lower
       than the pre-Home Rule Schedule of Heights limitations (for loca­
       tions that are included in the pre-Home Rule Schedule). The

                                            216
Authority o f the D C. Council Under the Home Rule Act to Amend the Schedule o f Heights o f Buildings


         Council is barred by section 602(a)(6) of the Home Rule Act from
         exceeding either of those limitations.

1990 ENRD Letter, at 12 reprinted in 137 Cong. Rec. at 5133. (footnote omitted).
This discussion, however, does not follow the language of section 602(a)(6). In
fact, its significant rephrasing of the statutory language— and in particular its
substitution of disjunctive language— highlights the lack of support for this
interpretation in the actual language of the statute. See Corporation Counsel Letter
at 5. The natural reading of section 602(a)(6)’s language covers only those height
limitations that are both “ contained in §5—405” and “ in effect on December
24, 1973.”
   We have considered whether this reading of the statute renders superfluous the
phrase “ and in effect on December 24, 1973.” See 2A Norman J. Singer, Suther­
land Statutory Construction §46.06, at 119 (5th ed. 1992) (statute should be con­
strued to give meaning and effect to each term). It would seem that Congress
could have achieved the same result-by referring to “ the height limitations con­
tained in § 5 -4 0 5 ” without the additional “ and in effect” phrase. As enacted in
 1973, however, the Home Rule Act referred to “ the height limitations contained
in section 5 o f the Act o f June 1, 1910 (D.C. Code, sec. 5^105).” See supra
note 2. The Height Act was amended several times after 1910.4 Thus, the addi­
tional phrase in the Home Rule Act— which originally was “ and in effect on
the date of enactment of this Act” — makes clear that the Council is bound not
only by the limitations of the Height Act of 1910 itself, but also by all amend­
ments to the Act that were in effect when the Home Rule Act was enacted. The
phrase is therefore not superfluous.
   The plain language of section 602(a)(6), in our view, does not cover the height
limitations set forth in the Schedule of Heights. Even if the language were ambig­
uous, however, the legislative history would not warrant a contrary conclusion.
   The House report on the Home Rule bill describes section 602(a)(6) as pre­
cluding the Council from “ permitting the construction of buildings in excess of
the present height limitations set by Congress.'’’ 5 Rep. Fauntroy similarly referred
to “ the height limitations imposed by the Congress.” 6 Because the height limita­
tions in the Schedule of Heights are set by the Council rather than Congress,
these references support the view that section 602(a)(6) addresses only the limita­
tions set forth in the Height Act.

   ■'See. e g . Act of June 7, 1924. ch 340, 43 Stat 647. Acl o f Feb 21, 1925, ch 289, 43 Slal. 961, Act of
May 16, 1926. ch 150, 44 Slal 298. Act of April 29, 1930, ch 220, 46 Slat 258. Acl of March 24, 1945, ch
37. 59 Stat 38, Acl of Sept. 22. 1961. Pub L. No. 87-281. § 1, 75 Slat. 583
   •'H R . Rep No 93-482, al 15 (1973) (emphasis added), isee also id at 37 (section-by-section analysis rccilcs
language of section 602(a)(6) without the final “ and in effect on . ” phrase)
   h House Committee on the Distnct o f Columbia, 93d Cong., 2d Sess , Home Rule for the Distnct of Columbia
 1973-1974. Background and Legislative History 1125 (Comm Print 1974) (proceedings dated July 25. 1973)
(emphasis added) ( “ Home Rule Act Legislative History” )


                                                     217
                          Opinions o f the Office o f Legal Counsel in Volume 22


   The conference report describes section 602(a)(6) as providing that “ the Council
could not change building height limitations.” 7 Similarly, Rep. Diggs, the chair
of the House Committee on the District of Columbia, stated that the Council is
“ prohibited from modifying the building height limitations now in effect,” 8 and
from “ increasing height limitations on buildings.” 9 Such references are ambig­
uous. While they could arguably suggest a broader reading of section 602(a)(6)
as including the Schedule of Heights limitations, they could also reasonably be
construed as shorthand references to the limitations contained in the Height Act
itself.
   The strongest arguable basis in the legislative history for a contrary view
appears to consist of two statements by Jacques DePuy, Counsel to the House
Subcommittee on Government Operations of the Committee on the District of
Columbia, during markup of the bill. Before the provision was drafted, he sug­
gested that the Members might want to add “ in the specific limitations of the
Council an amendment co m b in in g th e e x istin g h eig h t l i m i t a t i o n s 10 And when
presenting the provision, he stated:

              What we drafted was an amendment which would go to the
         limitations on the Council that the Council could not enact an act
         that permitted building above e x istin g h e ig h t lim ita tio n s, and
        f r e e z in g in w h a t n o w is e x is tin g la w , and would prohibit the Council
         from allowing any building above that limitation.1'

These statements could be read to support the view that Mr. DePuy contemplated
a provision precluding the Council from broadening the height limitations in the
Height Act as well as those in the Schedule of Heights in effect in 1973. Even
these statements, however, are far from clear in their meaning. The reference to
“ freezing in what now is existing law ,” for example, could simply indicate that
the Council would not have unrestricted authority to amend § 5—405, as it would
with respect to many other provisions of the D.C. Code. Moreover, neither the
congressional reports nor comments by Members of Congress reflect any intent
on th e ir part to include the separate Schedule of Heights restrictions in the scope
of section 602(a)(6).
   In sum, the legislative history does not reveal any clear or generally accepted
intent on Congress’s part to preclude the Council from making the Schedule of
Heights less restrictive than it was at the time the Home Rule Act was adopted.
Thus, even when the legislative history is consulted, it fails to overcome the nat­

 7 H R. C onf Rep No. 93-703, al 75 (1973).
 8 Home Rule Act Legislative History at 1358 (July 31, 1973)
 9Id. at 3051 (Dec. 17, 1973)
 10Id at 215 (May 17, 1973) (emphasis added).
 11Id at 302 (May 2 1 ,1 9 7 3 ) (emphasis added).

                                                      218
Authonty o f the D C Council Under the Home Rule Act to Amend the Schedule o f Heights o f Buildings


ural reading of the statute as covering only those height limitations contained in
the Height Act, as amended.

                                        III. Conclusion

  For the foregoing reasons, we conclude that the Council has the authority, under
section 602(a)(6) of the Home Rule Act, to amend the Schedule of Heights as
long as any amendment is within the overall limitations set forth in the Height
Act of 1910, as amended (D.C. Code Ann. §5-405), and that that authority is
not further restricted by the limitations contained in the Schedule of Heights that
was in effect on December 24, 1973.

                                                                BETH NOLAN
                                                        Deputy Assistant Attorney General
                                                            Office o f Legal Counsel




                                               219